                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,
                                             Case No. CR-19-14-GF-BMM
              Plaintiff,

 vs.                                            ORDER AMENDING
                                             CONDITIONS OF PRETRIAL
 ALPHONSE BIRD,                                     RELEASE

              Defendant.


       Defendant Alphonse Bird, having filed a Motion to Amend Pretrial Release

Conditions;

       IT IS HEREBY ORDERED that Paragraph (q) be stricken from the Order

Setting Conditions of Release . (Doc. 17).

       DATED this 9th day of July, 2019.




                                         1
